Action on the case to recover damages for personal injuries sustained by the plaintiff and caused by the alleged negligence of the defendant in operating one of its cars upon its right of way where it crosses a public highway. The plaintiff was riding in a team driven by a Mr. Martin, and upon passing the railroad crossing a collision took place between the team and one of the defendant’s cars, and the plaintiff was injured. The defendant admitted the negligence of its servants in operating its car but contended that it was relieved from liability by reason of the alleged contributory negligence of the plaintiff. Verdict for plaintiff for $1054.17. The defendant moved for a new trial.Motion overruled.